The motion for rehearing in this case is based on a new contention to the effect that the court in approving Bill of Exception No. One has certified that the argument complained of was highly prejudicial and inflammatory and calculated to cause the jury to render an adverse verdict in this case.
We have re-examined this bill and are unable to sustain the contention. Frequently bills of exception come before this court in which it appears that the Trial Judge has certified to all of those facts embraced in the objection of the party on trial. Sometimes it is difficult to determine whether or not the court has so certified, but in the instant case it is perfectly clear that "defendant, through his counsel, contended that it was calculated to mislead the jury and caused them to render a verdict adversely to the rights of defendant." There is no room for the contention that error is certified, nor do we find any difficulty in determining the question.
The motion for rehearing is overruled.